123 Ill. App.2d 106 (1970)
258 N.E.2d 817
Traubco Food Equipment Fabricators, Inc., Plaintiff-Appellee,
v.
United Auto Workers, Local 588, Rank & File Union Center, AFL-CIO, Defendant-Appellant, and The Rom Company, Defendant.
Gen. No. 52,093.
Illinois Appellate Court  First District, First Division.
April 6, 1970.
*107 Harold A. Katz and Irving Friedman, of Chicago (Katz & Friedman, of counsel), for appellant.
Gerard A. Serritella, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Reversed.
Not to be published in full.